DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to communication received on 11/09/2020, Claims 1-20 are pending of which claims 1, 5-7, 9-10, 14-16 and 18 have been amended.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,581,954. Although the claims at issue are not identical, they are not patentably distinct from each other because claims recite a broader set of limitation than allowed claims of US 10,581,954.
16/660,630
10,581,954.
1. (Currently Amended) A method, comprising: requesting, from a software service deployment manager on a first computing node, by a hardware processor, 

identification of metric-providing software service instances operating on a plurality of computing nodes not including the first computing node,

 each particular metric- providing software service instance on a computing node including a metric provider that locally calculates at least one metric associated with operation of the particular metric-providing software service instance on the computing node 




responsive to the requesting, receiving, by the hardware processor, response data from the software service deployment manager on the first computing node, wherein the response data includes identification of the metric-providing software service instances; 

collecting, by the hardware processor, pre-calculated metric data from at least one of the metric-providing software service instances identified by the response data; and 

aggregating, by the hardware processor, the collected pre-calculated metric data based on software service identifiers, timestamps, metric names, and user identifiers included in the pre- calculated metric data, 


wherein the collected pre-calculated metric data comprises a first data portion that aggregates metrics generated by first software service instances on at least two different computing nodes while servicing requests for a first user identifier, wherein the first software services instances are associated with a particular software service identifier, 


wherein the first data portion comprises at least one metric relating to a count of unique users over a time period serviced by the first software service instances, and wherein the count of unique users over the time period is calculated by counting the first user identifier only once for the first software service instances across two or more different computing nodes.



identification of metric-providing software service instances operating on a plurality of computing nodes not including the first computing node, 

each particular metric-providing software service instance including a metric provider that produces pre-calculated metric data for the particular metric-providing software service instance, 




responsive to the requesting, receiving, by the hardware processor, response data from the software service deployment manager on the first computing node, wherein the response data includes identification of the metric-providing software service instances;

 collecting, by the hardware processor, pre-calculated metric data from at least one of the metric-providing software service instances identified by the response data; and 

aggregating, by the hardware processor, the collected pre-calculated metric data into a metric packet, wherein the aggregating is based on software service identifiers, timestamps, metric names, and user identifiers included in the pre-calculated metric data, 

wherein the collected pre-calculated metric data comprises a first data portion associated with a particular software service identifier and a second data portion associated with the particular software service identifier, wherein the first data portion aggregates metrics generated by first software service instances on at least two different computing nodes while servicing requests for a first user identifier, 

, wherein the first data portion comprises at least one metric relating to a count of data sets managed by the first software service instances for servicing requests for the first user identifier, and wherein the count of data sets managed by the first software service instances is calculated by counting the first user identifier only once for the first software service instances across two or more different computing nodes.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the +claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wood US 2013/0124720,  further in view of Anderson US 2013/0124669 and Moon US 2015/0358391.
Regarding claims 1, 10 and 18, Wood teaches  a method, system and CRM comprising instructions comprising:  each particular metric- providing software service instance on a computing node (worker nodes) including a metric provider that locally calculates at least one metric associated with operation of the particular metric-providing software service instance on the computing node, 
["The usage aggregator 414 is used to collect data at a scheduled interval from worker nodes 406.  The data is provided to the tracker service 116.  The tracker service can store the data in an operational database 404.  ", ¶28]

and produces pre-calculated metric data for the particular metric-providing software service instance based on the at least one calculated metric

 ["The method includes at a tracker service receiving a request from an at least partially cloud based deployment for an interval for the deployment to report usage information in usage reports.  The usage information includes information defining how software in a deployment is used.  In response to the request from the deployment, the method further includes, the tracker service providing an interval to the deployment. ", ¶9]

, wherein the pre-calculated metric data includes the at least one calculated metric
 

["The usage aggregator 414 is used to collect data at a scheduled interval from worker nodes 406.  The data is provided to the tracker service 116.  The tracker service can store the data in an operational database 404.  ", ¶28]

collecting, by the hardware processor, pre-calculated metric data from at least one of the metric-providing software service instances identified by the response data; and 

 ["The usage aggregator 414 is used to collect data at a scheduled interval from worker nodes 406.  The data is provided to the tracker service 116.  The tracker service can store the data in an operational database 404.  ", ¶28]

aggregating, by the hardware processor, the collected pre-calculated metric data based on software service identifiers, timestamps, 

[" The method 500 may further include merging different data instances received during a single instance of the interval into a single data instance based on the different data instances coming from a single deployment.  For example, data from different reports in a given interval may be merged to create a single report.  In some embodiments, a given deployment may have a given identifier that it could associate with reports.  By using the identifiers, and in some embodiments a time stamp, reports can be matched up for merging into a single report. ", ¶45]

Wood teaches wherein the first software services instances are associated with a particular software service identifier, 
 ( multiple instances can be associated with a deployment ID to identify a particular version/release of deployed application).
[" The method 500 may further include merging different data instances received during a single instance of the interval into a single data instance based on the different data instances coming from a single deployment.  For example, data from different reports in a given interval may be merged to create a single report.  In some embodiments, a given deployment may have a given identifier that it could associate with reports.  By using the identifiers, and in some embodiments a time stamp, reports can be matched up for merging into a single report. ", ¶45]



responsive to the requesting, receiving, by the hardware processor, response data from the software service deployment manager on the first computing node, wherein the response data includes identification of the metric-providing software service instances; 
Anderson teaches a system for monitoring services cloud environment. Anderson teaches requesting, from a software service deployment manager on a first computing node, by a hardware processor, identification of metric-providing software service instances operating on a plurality of computing nodes not including the first computing node, (¶53 teaches that the identification of new instances can be done by the analytics platform also), 
["However, other embodiments may not include a session initiator module 38, and some embodiments may include an analytics-platform computing system 12 that is configured to identify a new monitored computing instance based on signals received from some other source, for example signals received from one of client devices 20, 22, or 24 or one of the other monitored computing instances 28 tasked with requesting a new computing instances from a cloud service provider, which again is not to suggest that any other feature herein is required in all instances. ", ¶53]

responsive to the requesting, receiving, by the hardware processor, response data from the software service deployment manager on the first computing node, wherein the response data includes identification of the metric-providing software service instances; 

 ["Next, in some embodiments of process 66, an instance identifier of the new computing instance may be obtained, as indicated by block 72.  Obtaining an instance identifier may be performed with the instance identifier generator module 62 described above with reference to FIG. 2.  In some embodiments, the instance identifier may be a number, code, or other string that is unique or likely to be unique to the new computing instance, and in some embodiments, the new instance identifier may be obtained based on attributes of the new computing instance, such that the instance identifier is formed without central coordination from, for example, an analytics platform.", ¶65]
 
["Next, in some embodiments of process 66, an account identifier of an account associated with the computing system of the new computing instance may be obtained, as indicated by block 74.  This step may be performed with the above-described account identifier module 64 of FIG. 2.  The process 66 also includes obtaining an address of an analytics platform, as indicated by block 76, which may include the above described techniques for obtaining an Internet protocol address or a uniform resource identifier.  In some embodiments, the address may be obtained by recalling the address from memory allocated to a collector, and the address may be encoded as a constant in code executed as the collector.  In some embodiments, each collector of each monitored computing instance of each monitored computing system may obtain the same address. ", ¶66]

It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Wood with the methods for obtaining the an instance identifier, account identifier or other information useful in identifying the instance upon which usage information is collected as taught by Anderson. The reason for this modification would be to identify the instance upon which data is collected for record keeping purposes or to determine the network address by which communication with the worker node and aggregator node can be made.
	Wood does not teach information collected includes and metric names included in the pre-calculated metric data.  Anderson teaches a system for monitoring services cloud environment. Anderson teaches information collected includes and metric names included in the pre-calculated metric data(Anderson teaches that  labels for different metrics can be included in some embodiment or left out in others,¶74).
["Other examples include data indicative of which metrics are to be transmitted to the analytics platform and the format for those transmissions.  For instance, some embodiments may specify that different categories of metrics be transmitted in a particular sequence, such that the categories of the metrics can be identified at the analytics-platform computing system 12 based on the sequence without also transmitting labels for the categories, thereby potentially reducing the amount of data exchanged between the collector and the analytics platform. ", ¶74]


It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Wood with including labels of metrics to be included in collected data. The reason for this modification would be label metrics so that different categories/type of metrics can be identified.
The combination of Wood/Anderson do not teach user identifiers as one of the parameters logged. Thus Wood /Anderson do not teach 

Moon teaches a system for monitoring application deployed in a cloud environment. Moon teaches user identifiers included in the pre- calculated metric data(a specific example of organization ID is recited (¶84)to as to identify organization ID ,  ¶59 teaches organizing metric by organization  and/or user/customer ,this implies that customer ID or user id is implied in Moon as ways of identifying the customers/users running application on the cloud for which metrics are tracked, ¶64),
["The plurality of messaging units 204 may be coupled to the plurality of collectors 202 to receive the operational data being streamed from the meters 102.  The messaging units 204 may process the operational data by at least organizing and grouping the data being received by application using one or more criteria (e.g., user/customer, application, organization, etc.).  The application may be automatically defined by the application performance monitor 108, may be suggested by the application performance monitor 108 to a user for definition, maybe user-defined, etc.", ¶59]
["In the GET command, org_id=organization id; series=the name of the time series as returned in the key from the metadata listing resource above; from and to=the timestamps specifying the range of data to query; and observationDomainIds=a comma separated list of meter ids that should be included. ", ¶84]

wherein the collected pre-calculated metric data comprises a first data portion that aggregates metrics generated by first software service instances on at least two different computing nodes while servicing requests for a first user identifier,(rules can be set for how collected metric are group ¶59 such as by customer/organization  such that  a first portion,  grouped for data of application executing across one or more cloud servers for a first customer and data grouped  of application executing across one or more cloud servers for a second customer can be created to provide for comparison of the metrics between the two customers, ¶s 59, 97, 106 )

The combination of Wood/Anderson/Moon do not teaches grouping customers by customer/users and that such grouping of metrics can be over a particular period of time(see Moon ¶62)but does not teach determination of unique users. Thus the combination of Wood/Anderson/Moon do not teach wherein the first data portion comprises at least one metric relating to a count of unique users over a time period a count of data sets managed serviced by the first software service instances for servicing requests for the first user identifier, and
 wherein the count of unique users over the time period data sets managed by the first software service instances is calculated by counting the first user identifier only once for the first software service instances across two or more different computing nodes.
Chang teaches a system for deployment and monitoring of deployed software. Chang teaches 
wherein the first data portion comprises at least one metric relating to a count of unique users over a time period a count of data sets managed serviced by the first software service instances for servicing requests for the first user identifier, and
[" A total unique users field 605 displays the total number of unique users of an application. A unique user illustratively comprises a user that has installed the application on an end user device. Illustratively, if a user installs the application on a plurality of end user devices, e.g., both an iPhone and an iPad, the user is only counted once for the purpose of determining unique users."… "A user bar graph 615 provides information about the number of users who are currently using the application, who have used the application today, in the past week and within the past month. ",  Col 9 Lines37-52]

[" A total unique users field 605 displays the total number of unique users of an application. A unique user illustratively comprises a user that has installed the application on an end user device. Illustratively, if a user installs the application on a plurality of end user devices, e.g., both an iPhone and an iPad, the user is only counted once for the purpose of determining unique users."… "A user bar graph 615 provides information about the number of users who are currently using the application, who have used the application today, in the past week and within the past month. ",  Col 9 Lines37-52]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Wood/Anderson/Moon with counting unique users over a period of time such as a day, week, month etc as taught by Chang. The reason for this modification would be to identify the actual number of users that have installed an application which provides insight as the number of users that use the application versus the number of device installations.
Regarding claims 2, 11 and 19 Wood teaches wherein the response data is received over a communications network from the software service deployment manager, and the software service deployment manager monitors for metric-providing software service instances operating on a computing node.
["The method includes acts for collecting usage data.  The method includes at a tracker service receiving a request from an at least partially cloud based deployment for an interval for the deployment to report usage information in usage reports.", ¶9]


["In some embodiments, duplicates may be recognized by comparing a deployment identifier across usage reports.  In particular, identifiers may be used by usage aggregators to identify from which deployment usage data comes from. ", ¶29]

Regarding claims 4 and 13, Wood/Anderson/Moon/Chang do not  teach wherein the response data comprises a universal resource locator (URL) for collecting pre-calculated metric data from the at least one of the metric-providing software service instances.. Anderson teaches a system for monitor services on a network. Anderson teaches URL as an alternate identification versus a network address of a node on a network. 
["The process 66 also includes obtaining an address of an analytics platform, as indicated by block 76, which may include the above described techniques for obtaining an Internet protocol address or a uniform resource identifier. ", ¶66]

It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Wood/Anderson/Moon/Chang with including URLs in addition or in place or in addition to a network address. The reason for this modification would be to provide an alternate or additional type of address information to identify worker nodes upon data will be collected.
Regarding claims 5 and 14, Anderson further teaches wherein the at least one metric further comprises software version information for the particular metric-providing software service instance.
["For example, statistics calculators 162 may calculate a maximum, a minimum, an average, a median, a mode, a count, a standard deviation, a range, a variance, or other statistics.", ¶111]
[" The metrics may be indicative of performance, resource utilization, component hardware and software component identities and versions, costs of use, and other attributes.", ¶41]

[" A total unique users field 605 displays the total number of unique users of an application. A unique user illustratively comprises a user that has installed the application on an end user device. Illustratively, if a user installs the application on a plurality of end user devices, e.g., both an iPhone and an iPad, the user is only counted once for the purpose of determining unique users."… "A user bar graph 615 provides information about the number of users who are currently using the application, who have used the application today, in the past week and within the past month. ",  Col 9 Lines37-52]

Regarding claims 7 and 16, Moon further teaches wherein the at least one metric further comprises metrics calculated according to at least one of user identifiers(see above with respect to rejection above implied customer ID), time, and date. 
["The user interface 1242 may include a region 1218 for displaying top types of traffic being received and sent, a date selection region 1244 for defining the time period for which data should be displayed, a visual change log region 1246 for graphically displaying changes in the amount of data being sent and received and for displaying notifications of events that are responsible for any significant and/or problematic changes, and a filter region 1238 for inputting custom filters for filtering the data included in the visual change log region 1246.  FIG. 12G shows user interface regions 1250 and 1252, which can be included in the user interface 1242 of FIG. 12F to respectively graphically illustrate which hosts send and receive the most data and which traffic types are used the most to send and receive the data. ", ¶117]


Regarding claims 8 and 17, Wood further teaches comprising storing the aggregated collected pre-calculated metric data to a database that services software metric queries. 
["The data is provided to the tracker service 116.  The tracker service can store the data in an operational database 404.  The data in the operational database 404 can be processed by a usage processing tool 402.", ¶28]

Regarding claim 9 , Wood further teaches wherein the method is being performed by a software service instance operating on a computing node separate(tracker node or aggregating nodes) from the plurality of computing nodes.
[" Reference is now made to FIG. 4, which illustrates additional details.  FIG. 4 further illustrates components along with the flow of data to illustrate how usage data might be used.  The usage aggregator 414 is used to collect data at a scheduled interval from worker nodes 406.  The data is provided to the tracker service 116.  The tracker service can store the data in an operational database 404.  The data in the operational database 404 can be processed by a usage processing tool 402.  As illustrated below, such processing may include, for example, aggregating data or other processing.  The processed data can be stored in a reporting database 406.  Business intelligence tools 416 can analyze the processed data in the reporting database 406 to make decisions regarding present or future deployments, service marketing, or other decisions.  The names of the components in the diagram are specific to one implementation of the invention and are merely illustrative. ", ¶28]


Applicant Remarks

The applicant remarks that the cited references Wood, Anderson and Moon do not teach calculation of unique users over a period of time as amended. The examiner contends that Chang as cited and presented in the first action interview teaches such limitations and being in the same field of software deployment and monitoring would be obvious to modify the combination of Wood, Anderson, Moon with  calculation of unique users. 



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y. CHANG whose telephone number is (571)270-5938.  The examiner can normally be reached on Monday - Thursday from 9am to 5pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Philip Chea , can be reached on (571)272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 


/TOM Y CHANG/
Primary Examiner, Art Unit 2456